Case 6:19-cv-02412-RBD-LRH Document1 Filed 12/23/19 Page 1 of 4 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

ORLANDO DIVISION
MIKE GILBERT, 5
Plaintiff, '
vs. ; CASE NO.
)

COMFORT KEEPERS HOME CARE, _)
LLC, a foreign limited liability company; )
SODEXO, INC., a foreign limited liability)
company; SDX HOME CARE )
OPERATIONS, LLC d/b/a COMFORT _)
KEEPERS, a foreign limited liability )
company; and CK FRANCHISING, )
INC., a foreign corporation, )

)

)

)

Defendants.

 

DEFENDANTS’ NOTICE OF AND PETITION FOR REMOVAL

Defendants, SODEXO, INC. (“Sodexo”), SDX HOME CARE OPERATIONS, LLC
d/b/a COMFORT KEEPERS (“SDX”), and CK FRANCHISING, INC. (“CF Franchising”)
(collectively, “Defendants”), by and through their undersigned counsel and in accordance
with the Federal Rules of Civil Procedure, Local Rules of the United States District Court for
the Middle District of Florida, and Title 28, United States Code (“U.S.C.”) §§1331, 1441,
and 1446, hereby file this Notice of and Petition for Removal (“Notice”) of this action from
the Circuit Court of the Eighteenth Judicial Circuit in and for Seminole County, Florida, to
the United States District Court for the Middle District of Florida, Orlando Division. The

removal of this action is based upon the following:
Case 6:19-cv-02412-RBD-LRH Document1 Filed 12/23/19 Page 2 of 4 PagelD 2

L; On or about August 30, 2019, Plaintiff, MIKE GILBERT, (“Plaintiff”) filed a
Complaint in the Circuit Court for the Eighteenth Judicial Circuit, in and for Seminole
County, Florida, which was captioned, MIKE GILBERT v. COMFORT KEEPERS HOME
CARE, LLC, a foreign limited liability company; SODEXO, INC., a foreign limited liability
company; SDX HOME CARE OPERATIONS, LLC d/b/a COMFORT KEEPERS, a foreign
limited liability company; and CK FRANCHISING, INC., a foreign corporation (the “Circuit
Court Case”). The Circuit Court Case was assigned Case No. 2019-CA-002724-16K-L. A
true and correct copy of the Complaint filed in the Circuit Court Case, along with copies of
all other process, pleadings, and orders on file in the Circuit Court Case are attached hereto
as Exhibit A as required by 28 U.S.C. § 1446(a) and Local Rule 4.02(b).

2 The Complaint in the Circuit Court Case seeks relief for alleged violations of
the Fair Labor Standards Act of 1938, 29 U.S.C. § 201 et seg. “FLSA”).

3. Because Plaintiff has asserted a claim under the FLSA, this action is within
the original federal question jurisdiction of the district courts of the United States pursuant to
28 U.S.C. §1331.

4, Defendant Sodexo and Defendant SDX were served with a copy of the
Complaint on or about November 26, 2019, and Defendant CF Franchising was served on or
about December 9, 2019. As such, this Notice has been filed within thirty (30) days after
service of the Complaint and is, therefore, timely pursuant to 28 U.S.C, §1446(b).

5. A removal is not proper unless “all defendants who have been properly joined
and served ... consent to the removal of the action.” 28 U.S.C. §1446(b)(2)(A). The

undersigned has reviewed the Circuit Court Case docket regularly since the others were
 

Case 6:19-cv-02412-RBD-LRH Document1 Filed 12/23/19 Page 3 of 4 PagelD 3

served and no Returns of Service have been filed as to Defendant, COMFORT KEEPERS
HOME CARE, LLC. As such, the consent of COMFORT KEEPERS HOME CARE, LLC is
not required at this time. Moreover, COMFORT KEEPERS HOME CARE, LLC was
dissolved and filed an Application for Withdrawal of Authority to Transact Business in
Florida on March 26, 2013. While Defendants do not anticipate that Plaintiff will effectuate
service on COMFORT KEEPERS HOME CARE, LLC, should Defendants learn of such
service, Defendants will obtain consent to removal from COMFORT KEEPERS HOME
CARE, LLC to supplement this Notice or notify the Court that no such consent was obtained.

6. Pursuant to 28 U.S.C. § 1446(d), Defendants have provided written notice of
the removal to all adverse parties in this action and have filed a copy of this Notice in the
Circuit Court in and for Seminole County, Florida.

Ti The United States District Court for the Middle District of Florida includes the
judicial county in which Plaintiff filed his Complaint. Thus, removal is proper to this Court
pursuant to 28 U.S.C. §1441(a).

WHEREFORE, Defendants, SODEXO, INC., SDX HOME CARE OPERATIONS,
LLC d/b/a COMFORT KEEPERS, and CK FRANCHISING, INC, respectfully request that
that this action be removed from the Circuit Court of the Eighteenth Judicial Circuit in and
for Seminole County, Florida to the United States District Court for the Middle District of

Florida.
 

Case 6:19-cv-02412-RBD-LRH Document1 Filed 12/23/19 Page 4 of 4 PagelD 4

DATED this 23rd day of December, 2019.

JACKSON LEWIS P.C.

390 North Orange Avenue, Suite 1285
Orlando, Florida 32801

Telephone: (407) 246-8440
Facsimile: (407) 246-8441

a ae

Tasos C, Paindiris
Florida Bar No. 0041806
tasos.paindiris@jacksonlewis.com

Justin S. Swartz
Florida Bar No. 091232
Justin.swartz@jacksonlewis.com
Attorneys for Defendants
CERTIFICATE OF SERVICE
| HEREBY CERTIFY that on this 23rd day of December, 2019, the foregoing

was furnished via electronic mail to: Mary E, Lytle, Esq. and David Barszcz, Esq., Lytle &
Barszcz, 543 N. Wymore Road, Suite 103, Maitland, FL 32751

Bat: LI

Justin S. Swartz

4814-8041-4894, v. 1
